Citation Nr: 0730351	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a low back disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar radiculopathy involving the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W.H., and L.H.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Columbia RO.  A 
transcript of the hearing is of record.

In a June 2006 rating decision, the veteran was granted an 
increased disability rating of 20 percent for his lumbar 
radiculopathy involving the right lower extremity, effective 
from June 30, 2005, the date service connection was assigned.  
This has not satisfied the veteran's appeal.


FINDINGS OF FACT

1.  The veteran's thoracolumbar spine is not ankylosed.

2.  The veteran's lumbar radiculopathy involving the right 
lower extremity has more nearly approximated moderate 
incomplete paralysis of the sciatic nerve than moderately 
severe incomplete paralysis throughout the initial evaluation 
period.

3.  There have been no incapacitating episodes necessitating 
bed rest prescribed by a physician, and there is no 
radiculopathy involving the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbar radiculopathy involving the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in January 2005, prior to its 
initial adjudication of the claims.  Although the veteran was 
not provided notice with respect to the effective date 
element of his claims until June 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
increased ratings are not warranted for the veteran's low 
back disability and radiculopathy.  Consequently, no 
effective date for a higher rating will be assigned, so the 
failure to provide timely notice with respect to that element 
of the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

The veteran was granted service connection for traumatic 
arthritis of the lumbar spine in a December 1956 rating 
decision and assigned a 10 percent disability rating, 
effective August 3, 1956.  In a March 2005 rating decision, 
an increased rating of 40 percent was assigned, effective 
December 21, 2004.  A separate 10 percent disability 
evaluation for radiculopathy of the right lower extremity was 
granted in the October 2005 rating decision on appeal, 
effective June 30, 2005, and as noted above, an increased 
rating of 20 percent was assigned in June 2006, also 
effective June 30, 2005.

The veteran was provided a VA examination in February 2005 to 
determine the severity of his low back disability.  He stated 
that he had no history of epidural injections, physical 
therapy, or assistive devices.  The low back pain radiated to 
his right leg, did not affect his ability to walk, and his 
range of motion did not change with repetitive use.  There 
was no history of intervertebral disc syndrome within the 
past twelve months.  The veteran stated that he developed 
flare-ups of pain when walking, and experienced curtailment 
of activities of daily living due to bending and lifting.  

Upon physical examination, range of motion testing of the 
lumbar spine disclosed flexion to 30 degrees without pain and 
to 40 degrees with pain.  Extension was to 15 degrees without 
pain and to 25 degrees with pain.  Lateral flexion was to 10-
15 degrees without pain and to 15-20 degrees with pain.  
Rotation was to 15-20 degrees without pain and to 15-20 
degrees with pain.  Range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The veteran had a prominent straight leg raising sign on the 
right side at 45 degrees with a negative neurological 
examination.  An MRI of the lumbar spine showed canal 
stenosis at the L1-2 and L2-3 levels with foraminal stenosis 
and multiple radiculopathy.  A compression fracture was also 
noted at L1 and L3.  The diagnosis was low back pain due to 
multiple foraminal stenoses at multiple levels and canal 
stenosis at L1-2 and L2-3.

Outpatient treatment records from the VA Medical Center 
(VAMC) dated from September 2004 to June 2006 establish that 
the veteran was treated for low back pain and radiating pain 
to the right lower extremity.  In October 2004 he complained 
of pain in his buttocks extending to his knee, but sensation 
in his extremities was found to be normal.  X-rays showed a 
collapse of the endplates at the L3 and L1 levels, as well as 
degenerative changes of most of the vertebrae.  In June 2005, 
the veteran was treated for an acute episode of back pain and 
complained of worsening pain over the past year.  An MRI 
showed chronic compression fractures of the spine and mild 
central canal stenosis.  He began lumbar epidural steroid 
injections in December 2005.  During a May 2006 examination, 
the veteran was noted to have full lumbar flexion and 
sciatica with pain radiating to his right toe.  He underwent 
physical therapy in June 2006 at which time flexion and 
extension were measured to 5 degrees.  

In February 2006, the veteran was provided another VA 
examination.  He stated that he was currently undergoing 
epidural steroid injections to treat his back pain and had 
undergone physical therapy.  He also reported experiencing 
radiating pain from his back to his right leg.  Aggravating 
factors included prolonged standing and sitting, as well as 
any type of lifting or bending.  The veteran had not had a 
physician prescribe bedrest at any time within the past 
twelve months.  He was employed as a mechanic and stated that 
his activities, both at work and in his daily life, were 
limited due to his back pain.  Physical examination of the 
lumbar spine showed flexion was to 30 degrees without pain 
and to 60 degrees with pain.  Extension was to 10 degrees 
with pain, right and left lateral flexion was to 20 degrees 
with pain, and rotation was to 20 degrees with pain.  There 
was no further loss of motion with repetitive motion.  The 
veteran complained of numbness and tingling in his right 
lower extremity.  Sensation to light touch was diminished 
throughout the L4, L5, and S1 distributions below the level 
of the knee.  The diagnosis was lumbar spondylosis and spinal 
foraminal stenosis.  

The veteran was also provided a hearing before the Board in 
September 2006.  He testified that while he had never been 
prescribed bedrest by a physician during a flare-up of his 
low back disability, he experienced incapacitating episodes 
of back pain almost every day at work.  Two of his co-workers 
also testified that the veteran could not work throughout the 
day due to his back pain and that during the day his back 
disability would force him to lie down. 


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Disorders of the spine are evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is authorized if there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Under Diagnostic Code 5243 for evaluating intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2006).  

Incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is moderately severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).


Analysis

The veteran contends that he experiences incapacitating 
episodes of his low back pain almost every day and that they 
impact his employment and activities of daily living.  The 
Board notes that Diagnostic Code 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that has 
required bedrest prescribed by a physician.  While the 
veteran and his co-workers testified at the hearing before 
the Board that the veteran does experience periods of acute 
back pain, the record does not establish that the veteran has 
been prescribed bedrest by a physician to treat his flare-
ups.  In fact, the veteran specifically testified that none 
of his doctors had prescribed bedrest for his acute back 
pain.  Therefore, he is not entitled to an increased rating 
under Diagnostic Code 5243 (2006).

While the veteran clearly has significant limitation of 
motion of his lumbar spine, the currently assigned evaluation 
of 40 percent contemplates favorable ankylosis of the 
thoracolumbar spine.  In view of the evidence indicating that 
the veteran retains useful motion of his thoracolumbar spine, 
it is clear that the unfavorable ankylosis of the entire 
thoracolumbar spine required for a higher rating is not 
present.  Therefore, the disability does not warrant an 
evaluation in excess of 40 percent under the general rating 
formula for rating diseases and injuries of the spine.  

The veteran is also in receipt of a separate disability 
evaluation of 20 percent for back pain that radiates to his 
right lower extremity.  The medical evidence shows that 
sensation to light touch is impaired and there is grade one 
weakness.  However, reflexes are symmetrical and the 
veteran's gait is only slightly abnormal.  Therefore, in the 
Board's opinion, the veteran's right radiculopathy more 
nearly approximates moderate incomplete paralysis of the 
sciatic nerve than moderately severe incomplete paralysis of 
the nerve throughout the initial evaluation period.  
Accordingly, a rating in excess of 20 percent is not 
warranted for this disability during any portion of the 
initial evaluation period.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 40 percent for 
the veteran's low back disability and an evaluation in excess 
of 20 percent for the veteran's right radiculopathy, but has 
found none.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to these claims because the preponderance of the evidence is 
against the claims.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for these disabilities and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  Although the Board 
has no doubt that these disabilities effect the veteran's 
ability to work as a maintenance worker, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
currently assigned evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbar radiculopathy involving the right lower extremity is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


